 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-100-MCE
11
                                   Plaintiff,            STIPULATION TO CONTINUE STATUS
12                                                       CONFERENCE AND EXCLUDE TIME PERIODS
                            v.                           UNDER SPEEDY TRIAL ACT; ORDER
13
     LUIS ARMANDO RIOS GARCIA,                           DATE: August 22, 2019
14                                                       TIME: 10:00 a.m.
                                  Defendant.             COURT: Hon. Morrison C. England, Jr.
15
16
                                                 STIPULATION
17
            1.      By previous order, this matter was set for status on August 22, 2019.
18
            2.      On May 9, 2019, this case was ordered related to the existing matter of United States v.
19
     LNU, et al., Case No. 2:18-CR-164-MCE, and assigned to the Honorable Judge Morrison C. England,
20
     Jr. That existing matter is set for a status conference on October 24, 2019. Luis Armando Rios-Garcia
21
     is a defendant in both matters.
22
            3.      By this stipulation, counsel for the United States and counsel for defendant Luis
23
     Armando Rios-Garcia move to continue the status conference in this matter until October 24, 2019, to
24
     bring it into synchronous schedule with the related matter, thereby conserving judicial resources, and to
25
     exclude time between August 22, 2019, and October 24, 2019, under Local Code T4.
26
            4.      The parties agree and stipulate, and request that the Court find the following:
27
                    a)      The government has represented that it has produced discovery in the related
28
            matter, and has produced additional discovery in this matter, in the form of investigative reports
      STIPULATION TO CONTINUE STATUS AND EXCLUDE         1
30    TIME; ORDER
 1          and photographs, as well as video files, including post-arrest interviews, which the defendant

 2          will need time to review, discuss with his counsel, and pursue investigation.

 3                 b)      Counsel for the defendant believes that failure to grant the above-requested

 4          continuance would deny counsel the reasonable time necessary for effective preparation, taking

 5          into account the exercise of due diligence.

 6                 c)      Based on the above-stated findings, the ends of justice served by continuing the

 7          case as requested outweigh the interest of the public and the defendant in a trial within the

 8          original date prescribed by the Speedy Trial Act.

 9                 d)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10          et seq., within which trial must commence, the time period of August 22, 2019 to October 24,

11          2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

12          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

13          of the Court’s finding that the ends of justice served by taking such action outweigh the best

14          interest of the public and the defendant in a speedy trial.

15          5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

16 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
17 must commence.
18          IT IS SO STIPULATED.

19   Dated: August 21, 2019                                   MCGREGOR W. SCOTT
                                                              United States Attorney
20
                                                              /s/ James R. Conolly
21                                                            JAMES R. CONOLLY
                                                              Assistant United States Attorney
22
23   Dated: August 21, 2019                                   /s/ Peter Kmeto
                                                              PETER KMETO
24                                                            Counsel for Defendant
                                                              Luis Armando Rios-Garcia
25
26
27

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE          2
30    TIME; ORDER
 1                                                    ORDER

 2          IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’

 3 stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as its order.
 4 The Court specifically finds the failure to grant a continuance in this case would deny counsel
 5 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.
 6 The Court finds the ends of justice are served by granting the requested continuance and outweigh the

 7 best interests of the public and defendant in a speedy trial.
 8          Time from the date the parties stipulated, up to and including October 24, 2019, shall be

 9 excluded from computation of time within which the trial of this case must be commenced under the
10 Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) (Local Code T4). It is further
11 ordered that the August 22, 2019 status conference shall be continued until October 24, 2019, at
12 10:00 a.m.
13          IT IS SO ORDERED.

14 Dated: August 21, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE          3
30    TIME; ORDER
